Title: From Alexander Hamilton to Hall and Stimpson, 11 February 1797
From: Hamilton, Alexander
To: Hall and Stimpson


New York, February 11, 1797. “The suits against Riley as a Partner of Wetmore are expected to be matured for Trial at the ensuing Circuit Court which begins the 20th of March. I should of course want the original documents to establish the Copartnership and the original notes & acknowleged accounts to establish the respective demands of the parties. As the measures preparatory to Trial are attended with considerable advances to Officers of Courts say about five pounds in each suit the Gentlemen concerned will not expect that I should make these advances. I request therefore that an adequate sum be remitted.…”
